Citation Nr: 1444433	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from July 17, 2011 to July 21, 2011.

[The issues of entitlement to an increased rating for pseudofolliculitis barbae, and entitlement to service connection for a bilateral knee disability, hypertension and a heart disability are addressed in a separate decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the North Florida/South Georgia Veterans Health System, in Gainesville, Florida.  Jurisdiction is currently with the Veterans Health Administration (VHA) Central Office.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran presented to a private medical facility on July 13, 2011 with acute coronary syndrome and myocardial infarction. 

2.  The Veteran underwent cardiac catheterization which showed multivessel coronary artery disease; he subsequently underwent a 5-vessel coronary artery bypass surgery on July 15, 2011.

3.  The Veteran was recovering and stabilizing from heart surgery until his discharge on July 21, 2011. 


CONCLUSION OF LAW

The requirements for reimbursement for private medical treatment incurred at Baptist Medical Center from July 17, 2011 to July 21, 2011 are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  To be eligible, the veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the veteran.  Id.

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility under the following highly limited circumstances:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2013); see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725.

A "prudent layperson" is one who possesses an average knowledge of health and medicine and would reasonably expect the absence of immediate medical attention to result in serious jeopardy to the individual's health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

In the instant case, the Board finds that reimbursement for the Veteran's treatment from July 17, 2011 to July 21, 2011 is warranted.  In this regard, the Board finds that each of the criteria discussed above have been met.  The Veteran was hospitalized from July 13, 2011 until July 21, 2011 at Baptist Medical Center.  The Veteran was granted entitlement to reimbursement from July 13, 2011 to July 16, 2011, but was denied entitlement for July 17 to July 21, 2011 because he was deemed stable for transfer to a VA facility.  However, the critical issue in this case is whether the Veteran believed he was stable for transfer (a nonmedical determination). 

Treatment notes from hospital state that the Veteran presented to a private medical facility on July 13, 2011 with acute coronary syndrome and myocardial infarction.  The Veteran underwent cardiac catheterization which showed multivessel coronary artery disease; he subsequently underwent a 5-vessel coronary artery bypass surgery on July 15, 2011, a highly significant event. 

A July 17, 2011 treatment record noted that it was one day following the Veteran's operation and he was currently on an insulin drip at 2.8 units an hour.  The note reflects that the Veteran would be transitioned to subcutaneous insulin versus oral agents on postoperative day three pending insulin requirements and renal function.  A July 20, 2011 record reflects that the Veteran was being evaluated for possible pleural effusion.  His discharge summary reflects that he was ready for discharge on July 21, 2011 and would be followed by cardiology for reevaluation. 

Under these very limited circumstances, the Board finds that the Veteran acted reasonably by going to the Baptist Medical Center.  Further, it was reasonable to believe that the Veteran in his condition would follow the directions of the medical staff treating him at the Baptist Medical Center and had little or no influence over his discharge given his serious condition.  As such, the Board finds that the Veteran acted reasonably and prudently considering the extent of his condition and the surgery needed to address his heart issues.  Therefore, reimbursement of private medical expenses incurred at Baptist Medical Center from July 17, 2011 to July 21, 2011 is warranted in the instant case.

In this regard, it is very important for the Veteran to understand that VA health care is not, in the established sense, 'health insurance' under application law and that he should make every effort, when possible, to get treatment at a VA health care facility in light of the very high cost of private medical treatment to VA, limiting VA's ability to help other Veterans. 

ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Baptist Medical Center from July 17, 2011 to July 21, 2011 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


